Citation Nr: 0501940	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to an initial compensable evaluation for 
gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to 
September 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that, in pertinent part, denied service 
connection for osteoarthritis and granted service connection 
and assigned a noncompensable (0 percent) evaluation for 
gout.  The veteran filed a notice of disagreement in October 
1999.  The RO issued a statement of the case in February 2000 
and received the veteran's substantive appeal in March 2000.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C. in 
December 2004; a copy of the transcript of the proceeding is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claims.  In this respect, the 
veteran contends that an initial compensable evaluation is 
warranted for his service-connected gout.  He additionally 
contends that he suffers osteoarthritis of the feet and knees 
that is due to his active duty service.  

With respect to the evaluation of his service-connected gout, 
he was last afforded a VA examination in November 1998.  
Although the veteran was scheduled to attend VA examinations 
in January 2001 and November 2002, he failed to report as 
scheduled.  The veteran contends that he never received 
notice of the VA examinations, and indeed, the claims file 
does not include evidence showing that the veteran was 
notified of the examinations.  During the hearing before the 
undersigned, the veteran expressed willingness to report to a 
VA examination to determine the current nature and severity 
of his service-connected gout.  Accordingly, the Board is of 
the opinion that a new VA examination is needed.  

As per the claim for service connection for osteoarthritis, 
the Board notes that the veteran's service medical records 
are not available despite several efforts by the RO to obtain 
them.  The veteran has submitted findings from Physical 
Evaluation Board (PEB) proceedings in June 1998, during the 
veteran's active duty service.  The Physical Evaluation Board 
found that the veteran was unfit for service due to his gouty 
arthritis.  Additionally, the PEB found that he had 
osteoarthritis that contributed to the unfitting condition.  
VA treatment records through September 2002 show complaints 
of joint pain, variously diagnosed as gout, polyarthralgia, 
and arthritis.  Due to the varying diagnoses of record, the 
Board finds that a VA medical opinion, based on examination 
of the veteran and consideration of his documented medical 
history and assertions, is needed to properly adjudicate the 
claim for service connection for osteoarthritis.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Prior to arranging for the veteran to undergo an examination, 
the RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The veteran indicated that 
he received recent treatment at the VA Medical Center in 
Northport, New York.  Records after September 2002 have not 
been associated with the claims file.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the procedures prescribed in 38 C.F.R. § 3.159, as regards 
requesting medical records from Federal facilities.

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Accordingly, these matters are remanded to the RO, via the 
AMC, for the following development:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for osteoarthritis and gout 
since service.  This should specifically 
include medical and treatment records 
from the Northport VA Medical Center, 
dated since September 2002.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examinations to determine 
the current nature and extent of his 
service-connected gout and the nature, 
extent and etiology of any 
osteoarthritis.  All necessary special 
studies or tests should be accomplished, 
to include x-ray examinations.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The reports of 
examination should contain a detailed 
account of all manifestations of any gout 
and/or osteoarthritis present.  

If an examiner diagnoses the veteran as 
having osteoarthritis, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e. at 
least a 50 percent probability) that the 
veteran's osteoarthritis was caused by or 
had its onset during service or within 
one year of service.  

Because gout is rated by analogy to 
rheumatoid arthritis (atrophic), the 
examiner should note all extremities 
affected by the veteran's gout.  The 
examiner should also provide an opinion 
on the number of exacerbations that 
result in incapacitation, if any.  The 
examiner should also state whether the 
veteran's gout has resulted in any 
impairment of health and, if so, state 
whether the impairment of health includes 
weight loss and anemia and whether such 
is productive of definite, severe, or 
totally incapacitating disability.  

The examiner should document whether the 
veteran suffers from limited motion of 
the affected joints and describe any 
functional loss pertaining to the joints, 
including the inability to perform normal 
working movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  Finally, the 
examiner should provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by the objective evidence 
of pathology. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



